Citation Nr: 1316960	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO. 07-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine for the period prior to March 8, 2008. 

2. Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine for the period from March 8, 2008. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), including on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction currently remains with the Denver, Colorado RO. Although the RO has since awarded a higher initial rating for the thoracolumbar spine disability, effective from March 8, 2008, this constitutes only a partial grant of the benefits sought on appeal and the Veteran has elected to continued his appeal. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board in April 2011. A transcript of the hearing has been associated with the claims file. This case was remanded by the Board in June 2011 for additional development. 

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal. These records include VA medical records from March 2005 to June 2012. A supplemental statement of the case (SSOC) was issued in August 2012, which addressed this additional evidence.

The claim for a TDIU, to include on an extraschedular basis, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. The AMC will contact the Veteran if any further action is necessary on his part. 



FINDINGS OF FACT

1. For the period prior to March 8, 2008, the Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine was productive of pain and with objective findings of limitation of motion of thoracolumbar flexion to 20 degrees at worst. 

2. For the period from March 8, 2008, the Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine was productive pain with objective findings of limitation of motion of thoracolumbar flexion to 10 degrees at worst, muscle spasm and no evidence of unfavorable ankylosis or incapacitating episodes. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine for the period prior to March 8, 2008 have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2012).

2. The criteria for a disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine for the period from March 8, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2012).


The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in May 2005, June 2005, August 2005 and February 2008. The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. The Veteran also received notice in February 2008, pertaining to the downstream disability rating and effective date elements of his claim and with subsequent readjudication in October 2009 and August 2012 SSOCs. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

Service connection for the Veteran's thoracolumbar spine has been established and an initial rating for this condition has been assigned. The claim has therefore been substantiated. See Dingess v. Nicholson, 19 Vet. App. at 490-491. Notice under the VCAA is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled. Id. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision. All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative. 

The August 2005, March 2008 and March 2012 VA examination reports reflect that the examiners reviewed the Veteran's medical history, documented his current medical condition, and rendered appropriate diagnoses and conclusions consistent with the remainder of the evidence of record, and with supporting rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Consequently, the medical examinations are adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

During the April 2011 hearing, the Veterans Law Judge explained fully the issues and suggested the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The transcript of the hearing reflects that the Veterans Law Judge identified the material issues - entitlement to an increased rating for degenerative arthritis of the spine and entitlement to a TDIU. The Veterans Law Judge noted that the Veteran's spine disability was evaluated as 40 percent disabling and that the next higher rating was 50 percent. The Veterans Law Judge also asked whether the Veteran received SSA disability and discussed additional outstanding treatment records for the back. The Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)). The April 2011 hearing was legally sufficient. 

As VA medical records and SSA records were obtained and the March 2012 VA examiner performed all the tests necessary to evaluate the Veteran's current thoracolumbar spine and provided an adequate opinion regarding the Veteran's employability, the development requested by the June  2011 remand has now been satisfactorily completed and substantially complied with respect to this issue. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA must obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).

Analysis of the Claim

The Board has conducted an extensive review of this matter and has concluded that although the severity of the Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine does not approximate findings which would support an evaluation greater than 40 percent at any time throughout the duration of the appeal, this disorder manifests in impairment which supports the assignment of an initial disability rating of 40 percent prior effective April 8, 2005. 

VA outpatient treatment reports reflect that the Veteran was initially evaluated in March 2005, when he complained of back pain and reported that he last worked on a shipping dock loading freight in May 2002. He reported that he had to leave his job because of his back, hip and foot pain. A physical examination revealed a normal curvature of the spine and the Veteran was diagnosed with chronic back pain. 

In an April 2005 private medical record, (a functional capacity evaluation) the diagnoses included low back pain, described as undiagnosed and chronic. The Veteran was noted to have presented to the clinic, walking with the support of his wife. He did not have a walker and stated he was unable to stand upright without support. The evaluator was unable to estimate the Veteran's lifting potential secondary to his being unable to stand upright against gravity without support. Findings indicated that the Veteran was qualified for: infrequent bending, kneeling, ladder climbing, squatting, stair climbing and crawling; occasional sitting, standing and walking; frequent forward and overhead reaching; light arm and left leg controls; fair speed, fine hand work activity; and both critical balancing and right leg controls were not recommended. The evaluator commented that the report was based on a four hour evaluation and the Veteran reported having very high levels of pain during and after testing and needed to change positions often, every five to 10 minutes. 

In an August 2005 SSA physical residual functional capacity assessment, the Veteran's diagnoses included arthritis, although the thoracolumbar spine was not specified. The Veteran alleged right foot and ankle trauma, right pelvis injury, left femur injury, high blood pressure, right hip deterioration, arthritis and headaches. Exertional limitations included lifting 20 pounds occasionally, lifting 10 pounds frequently, standing for a total of at least 2 hours in an eight hour work day, sitting for a total of about six hours in an eight hour work day and unlimited pushing or pulling. 

In August 2005 the Veteran underwent several VA examinations, which included a general medical examination evaluating the thoracolumbar spine as well as an examination of the neurological system. At the VA neurological system examination, the Veteran reported having intermittent back pain and shooting pain down the legs. He was prescribed Tramadol for the low back pain. He stated that sitting, standing and walking were difficult, and he could only perform these activities for approximately 10 minutes. The Veteran was diagnosed with lumbar strain and the examiner noted he had low back pain and sciatica, although the Veteran's neurologic examination was normal with respect to the low back. 

In the August 2005 VA general medical examination, the Veteran reported having worked "odd jobs" since his discharge from the Army in 1988, including working as a meat cutter in the mining industry; a truck driver and working in the heating and ventilation industry. He reported he had not worked since May 2002. He reported having chronic and fairly severe low back pain. He denied any sciatic symptoms or radiation of pain into the legs. The Veteran reported having no severe flares of back pain but was now having daily back pain that was worse with prolonged sitting. A physical examination revealed the Veteran walked with a severe limp and used a cane in his right hand. He reportedly used the cane due to another car accident in 2000, in which he sustained a pelvic fracture and right calcaneal fracture. Range of motion of the lumbar spine included flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally and rotation to 30 degrees bilaterally. Following repetitive motion exercises, there was no further loss of range of motion. The Veteran was diagnosed with degenerative arthritis of the lumbar spine with chronic muscular strain. The examiner noted he had a decreased range of motion due to painful motion as was noted in the physical examination, however, he had no further loss to range of motion. X-rays of the lumbar spine revealed findings of mild lower lumbar osteroarthritis with early vacuum disc phenomenon evident at the L5-S1 level. 

In a May 2006 letter, the Veteran's private treating physician, Dr. John S. Xenos, reported that the Veteran had both thoracolumbar degenerative arthritis and spondylosis which would be expected to progress in severity and frequency of symptoms as time progressed, consistent with the natural history of the process. Dr. Xenos reported that the Veteran had noted his primary disability was related to this condition. He concluded that it was likely that additional treatment would be required and the Veteran should anticipate progressive disability related to the thoracolumbar spondylosis. Dr. Xenos also included a prescription pad, dated in May 2006, the same date of his letter, indicating that the Veteran was totally and permanently disabled. 

In a July 2006 VA outpatient treatment report, the Veteran reported that Dr. Xenos, had found him totally and permanently disabled from his lumbar spine and degenerative disc disease. The VA physician found that the Veteran could hardly move or bend because of the pain, although there was no leg, bladder or stool involvement. A physical examination revealed findings of upright toe touches to about 20 degrees with standing as bad as bending. Supine leg raises were to 60 degrees with low back pain bilaterally, without radiculopathy with dorsiflexion of the foot. The entire L3-S1 area hurt with palpation. The Veteran was assessed with chronic low back pain from severe degenerative disc disease. In a July 2006 prescription pad, the VA physician reported that the Veteran was permanently and chronically disabled form his lower back pain. 

In a March 2007 VA outpatient treatment report, a physical evaluation of the lumbar spine reflects that the Veteran was only able to get to his knees without the bending hurting him anymore. Tilting to the left and turning to the right elicited pain. Supine leg raises to 45 degrees caused left sided pain without radiculopathy and there was tenderness at the left L5-S1 area. The Veteran was assessed with low back pain. A March 2007 VA x-ray report revealed findings of non uniform decreased disc height at L5-S1, accompanied by endplate spurring and equivocal vacuum phenomenon and query early disc degenerative disease. These findings also reflect L5-S1 facet degenerative joint disease. An April 2007 VA MRI report of the lumbar spine revealed findings of L4-L5, L5-S1 disc height loss and desiccation and slight posterior disc bulge at T8-9 levels. 

At a March 2008 VA examination, the Veteran reported having considerable pain in the thoracolumbar area, which he described as severe unless he took Morphine, in which case the pain was moderate. He also described having stiffness, weakness, fatigability, and a constant level of extremely bothersome pain which interfered with sleep and precluded physical activity. The Veteran reported that he was unable to carry out his usual occupation, which would involve lifting, pushing and shoving. He was retired for several years and therefore missed no days of work in the past year. Walking was limited to 15 minutes and sitting was limited from five to 10 minutes before he must change positions. He stated that he could sit thereafter but was frequently changing positions, particularly during the interview. Standing was limited to no more than 15 minutes. The Veteran had a cane in his right hand. Flare ups occurred on a daily basis, lasted from hours to all day and were treated with Vicodin and occasionally with morphine. There was no history of incapacitating episodes requiring physician ordered bed rest in the past year. The Veteran reported having pain down the general distribution of L4, L5 and S1 with a decrement  in sensation with retrospect to pain, pin prick and light touch. He sensed proprioception and vibration in the lower extremities and reported at times that the whole of the lower extremities would be numb and tingle. An electromyography (EMG) in August 2007 was reported as normal. The VA examiner used a microfilament over the bilateral distribution of L4, L5 an S1 revealing diminished sensation, which he found was inconsistent with the EMG findings. 

A physical examination revealed the Veteran used a cane in his right hand, tilting far to the right hand side. He sat, stood and changed his body position very slowly, using his arms to gently lower and raise himself into and out of the chair. He did not occupy the examining table, stating it was too difficult for him to get up and down. When seated, the Veteran was seated at 80+ degrees and maintained this posture throughout. When standing, the lumbosacral spine was positioned at 10+ degrees of forward flexion. There was generalized tenderness over the lumbosacral area and a minimal degree of muscle spasm. Attempts at forward flexion were +10 to +15 degrees and the Veteran stated that the pain was so severe, he could not go any further. Extension backward was +10 to +8 degrees, meaning there was virtually no extension backward, which was reduced to 0 degrees after a second attempt. The pain at his low back was, in his words, so severe he could not carry out lateral flexion or lateral rotation. The muscle mass and strength in the lower extremities, in the examiner's opinion, was normal for his age. Achilles tendon reflex was absent on the right and barely discernible on the left. 

Findings from the April 2007 VA MRI report were reiterated by the examiner. The examiner also noted that, except as noted in the history and examination above, there was no further loss of range of motion to report. However, during periods of increasing pain, which the Veteran appeared to be having on a progressive and severe basis, the examiner anticipated that the Veteran would essentially reach a state of near immobility with respect to the lumbosacral spine. The Veteran stated that this had occurred in the past. The examiner noted this was due largely to the painful motion and muscle spasm. There was no incoordination or instability but some impaired endurance. 

The findings of the March 2007 VA x-ray were noted in this report, indicating moderate to severe degenerative disc disease at the lumbosacral junction, which was mild at L4-5. The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine without evidence of bladder or bowel involvement or compromise of erectile dysfunction. He was also diagnosed with peripheral neuropathy involving distribution of L4, L5 and S1 in the bilateral lower extremities. The examiner opined that the Veteran was unemployable in situations requiring, lifting, pushing, shoving, prolonged standing, walking and sitting, all of which potentially worsened the symptoms of his lumbosacral disease. He also found that neuropathy excluded him from employment in situations in which there was a hazard to the areas presently characterized as insensitive to pain, pin prick and light touch. 

In an April 2008 VA outpatient treatment report, the Veteran was treated for low back pain. He stated treatment with morphine caused constipation so his pain medication was changed to Vicodin and occasional morphine. A physical examination revealed low back pain making it difficult to ambulate and get on the examination table. 

A July 2008 SSA Disability Determination and Transmittal Report reflects that the Veteran's primary diagnosis included disorders of the back, both discogenic and degenerative, which was found to have begun in May 2002 - approximately three years prior to submission of his claim of service connection. 

An April 2009 VA outpatient treatment report reflects that the Veteran's medication was adjusted for his low back pain. He was on oxycodone every 6 hours as needed, and the dosage was increased from 10mg to 15mg. A physical examination also revealed lumbar spine tenderness with bending over.

An August 2010 VA outpatient treatment report reflects that the Veteran was treated for chronic low back pain and continued treatment with oxycodone every 6 hours. Standing toe touch flexion was to 25 degrees and extension was to 15 degrees. Tilting to the left caused low back pain. Deep tendon reflexes on the patella and Achilles tendon were hyper reflexive and supine leg raise caused pain bilaterally at 30 degrees. Cross leg over caused ipsilateral pain. 

In a September 2010 VA outpatient pain consultation evaluation, the Veteran reported having low back pain, occasional muscle spasm and sharp pain shooting into the legs. He reported having last worked in 2002 working on a shipping dock and putting big units into crates. He stopped working due to back pain and was no longer able to perform his job functions. The Veteran appeared to be in considerable discomfort and was unable to find a position of comfort. He had to get up frequently from his seated position. The Veteran ambulated with a cane. A physical examination revealed positive straight leg raise was noted. The Veteran was in exquisite pain with palpation over spinal processes, he stood forward flexed, he was very unsteady while standing and was shaky with range of motion movement. Range of motion findings revealed flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 20 degrees and left lateral flexion to 10 degrees. Deep tendon reflexes were 2+ bilaterally. Sensations were intact. There was some decreased strength with opposition to the lower extremities. The Veteran was tremulous when standing in one place. He was assessed with significant low back pain that had been aggravated by his hip condition. 

A March 2011 VA outpatient pain consultation reflects that the Veteran reported low back pain that started in the lumbar region and radiated up the back and down both legs, right greater than left. Pain was constant, nagging, burning, throbbing, and grinding. Pain was reportedly at a seven out of 10 in severity at the time. Pain improved with medication and then worsened throughout the day with activity including, sitting, walking and bending. Pain improved with medication and rest. The Veteran also reported having muscle spasms. A physical examination revealed that the Veteran appeared uncomfortable and muscle spasms occurred three times in the course of the examination. The spine and paraspinal muscles were very tender to palpation from T-10 to S1. A minimal touch in the lumbar region elicited muscle spasm. The right SI joint was very tender to palpation. The Veteran had an abnormal gait, favoring the right leg. He was unable to perform lumbar facet loading due to pain. A January 2011 MRI of the lumbar spine revealed moderate to moderately severe degenerative disc disease at L3-4, L4-5 and L5-S1without significant central canal stenosis. The Veteran was diagnosed with lumbar degenerative disc disease with facet arthropathy, right sacroiliitis and myofascial pain syndrome exacerbated by abnormal gait due to history of trauma and total hip arthroplasty. An April 2011 VA outpatient treatment report reflects that the Veteran was recommended to undergo SI joint and lumbar spinal injections for pain. 

In an April 2011 Travel Board hearing, the Veteran testified that he was on medication for his back condition, including Methadone and Oxycodone, which he takes up to four times a day for each. He also reported that his physicians wanted to start a series of injections to treat his back. He stated he went to the emergency room on two occasions for his legs which were treated with antibiotics and diuretics for swelling, although he did not know the cause of this problem. The Veteran testified that his wife drove the three hours to the hearing and he drove very little and only for short distances. He also reported that he had to ride in the car with the seat reclined so he can take pressure off of his lower back and had to stop every so often to stretch and get blood flow back into his legs, which also became painful and numb. The Veteran testified that he had back spasms and needed help from his wife to put on his socks and boots and sometimes with his pants. He reportedly spent about 75 to 80 percent of his time in bed or in a recliner every day. He stated he was unable to do any chores or cleaning and could not carry anything over five pounds. 

The Veteran's wife testified that he was able to vacuum a small area of about six by six feet. The Veteran then reported that he had fallen because his legs would become numb and he lost his balance. He stated that his condition had worsened in general. In terms of activities, the Veteran reported that he did not go grocery shopping but had attempted to go the movies, although he had to get up and leave. He also had his bathroom remodeled and installed a walk in shower so he would be able to bathe himself. 

In a March 2012 VA examination, the Veteran reported that in 2002 he had to resume physical work of packing and shipping at his job because of the downturn in the economy and that, after about three months of the physical work, he decided he could not continue with physical work because of increased back pain. He reported he had not worked since April 2002 and since that time, his low back pain had slowly increased to the point that it was continuous. By 2008, the Veteran was started on Vicodin and morphine for continuous back pain, which helped for a while. In 2010, Vicodin and morphine had stopped and he was started on Oxycodone and Methadone for pain management. 

In July 2011 it was noted that the Veteran underwent steroid injections over 6 weeks which were not helpful. Thereafter, he had used Gabapentin three times a day and Baclofen three times a day. He was unsure that additional medication was helpful. Recently, the Veteran reported no pain radiating into either lower extremity or any other neurological symptoms, such as foot drop or weakness in either lower extremity. He reported that he was capable of performing activities of daily living including eating, dressing, undressing (except with socks), driving approximately 30 to 40 minutes, writing, bathing, and toilet hygiene. He was able to lift and carry approximately 10 pounds. He was able to vacuum the house and help with the laundry. The Veteran was able to use the computer and watched television most days. He was able to go fishing and sit in a boat but required shifting his position every 15 to 20 minutes. There were no incapacitating episodes of severe back pain requiring physician ordered bed rest over the last 10 years. The examiner reiterated that the Veteran was able to: sit for 30 minutes with shifting his position; stand for 45 minutes if he was able to shift weight; walk for 15 to 20 minutes but then stopped to rest; climb one flight of stairs slowly using handrails; and lift 10 to 15 pounds. He was unable to run. The Veteran used a cane for stability. 

A physical examination revealed the Veteran had a forward flexed posture at about five degrees of flexion and a slow gait with a cane in the left hand and an oxygen tank in the right hand. The thoracic and lumbar spinous processes were non tender to palpation. There was bilateral paravertebral muscle tenderness at L4-L5. There was slight five degree flexion with loss of the normal lordosis due to the degenerative joint disease of the lumbar spine. No overt spasm was noted. Range of motion findings included forward flexion from zero to 50 degrees with objective pain at 50 degrees, extension from zero to 20 degrees with objective pain at 20 degrees, right and left lateral flexion from zero to 20 degrees with objective pain at 20 degrees and right and left rotation from zero to 20 degrees with objective pain at 20 degrees. With repetitive range of motion times three, there was no additional loss of range of motion.  Straight leg raises were negative with no pain radiation beyond the thighs. 

The Veteran was able to stand, but not walk on the balls of the feet and heels due to injury and surgery on the right heel. Motor strength was normal at 5+/5+ bilaterally in all major muscle groups of the upper and lower extremities. Deep tendon reflexes were intact, at 2+, bilaterally in the upper and lower extremities, except the right ankle reflex was absent due to previous surgery on the heel and Achilles tendon. Sensation was intact for light touch, vibration, pinprick, and proprioception bilaterally in the upper and lower extremities except there was reduced sensation over the plantar surface of the right heel at the site of the previous surgery. A January 2011 VA MRI of the lumbar spine revealed multilevel disease with progression since the prior examination. 

The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the thoracolumbar spine. The examiner also found there were no current objective findings of radiculopathy or sciatica involving the lower extremities and that the peripheral neuropathy of the right lower extremity was secondary to the fracture of the right heel and subsequent surgical repair and not due to his thoracolumbar condition. Peripheral neuropathy of the left lower extremity was not found at that time. 

The examiner found that, considering all of the Veteran's service-connected disabilities, it was his opinion that the Veteran could be employed in a sedentary employment where he could sit for six to eight hours a day, for 30 minutes at a time with frequent change in position and standing and stretching twice an hour. He also found that the combination of the Veteran's spine condition with his service-connected tinnitus would not have any further impact on his employment function. The examiner explained that the Veteran could do limited amounts of walking, for 10 to 15 minutes, with the use of a cane for stability, and standing, up to 45 minutes with weight shifting. He noted the Veteran was able to lift and carry 10 to 15 pounds for short distances and he was capable of performing all activities of daily living, including eating, dressing, undressing (except for putting on socks), bathing, and toilet hygiene. The examiner also noted the Veteran could drive, write, vacuum, help with the laundry, use the computer, watch television, and go fishing and sit in a boat. Although, with fishing he had to shift his position and stretch every 20 to 30 minutes. The Veteran was found to be able to pay his bills and manage his household finances. Finally, the examiner noted the Veteran was able to go shopping with his wife and go out to a restaurant once a week. 

Increased Initial Disability Rating for the Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7 (2012). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in the disorder, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, the most recent examination is not necessarily and always controlling. VA must consider not only to the evidence as a whole but to both the recency and adequacy of examinations. See Powell v. West, 13 Vet. App. 31, 35 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings." See id. at 126.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

For the period from April 8, 2005 to March 8, 2008, the Veteran is assigned a 10 percent disability rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine under the provisions of Diagnostic Codes 5010-5242, pertaining to degenerative arthritis of the spine. 38 C.F.R. § 4.71a (2012). For the period from March 8, 2008, the Veteran was assigned a 40 percent disability rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine the provisions of Diagnostic Codes 5242-5243, pertaining to degenerative arthritis of the spine and intervertebral disc syndrome. 38 C.F.R. § 4.71a (2012). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See also Plate V, 38 C.F.R. § 4.71a. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a (2012).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a (2012).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a (2012).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a (2012).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted. If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 38 C.F.R. § 4.71a (2012).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician. Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. 38 C.F.R. § 4.71a (2012).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). After careful consideration of the record, the Board will afford the benefit of the doubt to the Veteran. The Veteran's thoracolumbar spine warrants a 40 percent disability rating, but no higher, prior to March 8, 2008, and no more than a 40 percent disability rating from March 8, 2008 under Diagnostic Code 5242. 

The Veteran's thoracolumbar spine more nearly approximates the criteria for a 40 percent rating prior to March 8, 2008. In reaching this determination, the Board observes that the medical evidence of record prior to March 8, 2008, including the private and VA medical records and the August 2005 VA examination, reflects that the Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine was manifested by pain and limitation of motion of the lumbar spine with objective findings of limitation of motion of thoracolumbar flexion to 20 degrees at worst. 

Although the August 2005 VA examination revealed range of motion of the lumbar spine included flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, rotation to 30 degrees bilaterally and no further loss of range of motion following repetitive motion exercises, the additional private and VA medical records prior to March 8, 2008 reflect that the Veteran's thoracolumbar spine disability was more disabling than the August 2005 VA examination findings demonstrated. The April 2005 private medical functional capacity evaluation reflects that the Veteran was unable to stand upright against gravity without support, he reported having very high levels of pain during and after testing, and needed to change positions often, every five to 10 minutes. 

The May 2006 letter by Dr. Xenos indicated that it was likely that additional treatment would be required and the Veteran should anticipate progressive disability related to the thoracolumbar spondylosis. Dr. Xenos also included a prescription pad, dated in May 2006, indicating that the Veteran was totally and permanently disabled. Thereafter, in a July 2006 VA outpatient treatment report, Dr. W.A.G., found that the Veteran could hardly move or bend because of the pain, and a physical examination revealed findings of upright to touches to about 20 degrees with standing as bad as bending. In a July 2006 prescription pad, Dr. W.A.G. reported that the Veteran was permanently and chronically disabled form his lower back pain. A March 2007 VA outpatient treatment report also reflects that the Veteran was only able to get to his knees without the bending hurting him anymore during an examination of the lumbar spine. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine more nearly approximates the criteria for a 40 percent disability rating, but no higher, under Diagnostic Code 5242, for the period prior to March 8, 2008. 38 C.F.R. §§ 3.102, 4.71a. This assignment of a 40 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare ups. See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).

A higher disability rating in excess of 40 percent from March 8, 2008 for degenerative disc disease and degenerative joint disease of the thoracolumbar spine is not warranted as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine at any time during this period. Therefore, a higher rating under Diagnostic Code 5242 is not warranted. In addition, this disease also did not cause any incapacitating episodes which required prescribed bed rest such that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is applicable. The Veteran reported having no incapacitating episodes of severe back pain requiring physician ordered bed rest over the last 10 years in the March 2012 VA examination. Thus, the preponderance of the evidence demonstrates that the Veteran did not experience incapacitating episodes which required prescribed bed rest for the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time throughout the duration of the appeal period under consideration. 38 C.F.R. § 4.71a, (2012). 

In reaching the above conclusions, the Board has considered the lay statements and testimony by the Veteran with regard to the severity of his service-connected thoracolumbar spine disability and in large part has relied on his reports in determining an appropriate disability rating under the benefit-of-the-doubt doctrine. The Veteran is competent to report on factual matters of which he had firsthand knowledge and thus, he is competent to report his current symptomatology as it pertains to his thoracolumbar spine disability. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Thus, the Veteran's reports with respect to experiencing symptoms of a thoracolumbar spine disability have been considered in evaluating his disability rating in this decision. 

The Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine warrants no more than a 40 percent initial disability rating prior to March 8, 2008, and his degenerative disc disease and degenerative joint disease of the thoracolumbar spine warrants no more than a 40 percent initial disability rating from March 8, 2008, under Diagnostic Code 5242. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Extra-schedular Consideration

At no point since April 8, 2005, the date of the Veteran's claim for service connection for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, has the disability on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than that assigned above, on an extra-schedular basis. See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

The schedular criteria are adequate to rate the disability under consideration. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment should his disability worsen, which, as discussed above, the Veteran's symptoms do not meet. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. In this regard, higher disability ratings are provided for ankylosis or incapacitating episodes, neither of which the evidence of record demonstrates. See id. In fact, the Veteran has reported that he had no incapacitating episodes of severe back pain requiring physician ordered bed rest over the last 10 years in the March 2012 VA examination. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine for the period from April 8, 2005 to March 8, 2008 is granted, subject to the regulations governing the award of monetary benefits. 

An initial disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine for the period from March 8, 2008 is denied. 


REMAND


In June 2009, the Veteran's claim of entitlement to a total disability rating based on individual unemployability was referred to the Director of the Compensation and Pension Service ("C&P") for consideration of an extraschedular evaluation. In September 2009, an extraschedular evaluation was denied. 

The Veteran did not then, nor does he now meet the schedular criteria for TDIU. However, in the approximate 4 years since last reviewed by the C&P Service, a substantial amount of evidence has been added to the claims folder.

In order to ensure the Veteran's due process rights are protected, the Board will remand the claim for an extraschedular evaluation for an updated review by the C&P service.

Accordingly, the Veteran's claim for a TDIU to include on an extraschedular basis is REMANDED to the RO/AMC for the following actions:

1. Contact the Veteran and advise him that he may submit any further evidence (i.e., to include medical reports, non-medical statements, etc. and not currently of record) indicating that he unemployable as a result of service-connected disorders. Provide the Veteran with the appropriate release of information forms, and obtain any relevant evidence cited. Conduct any appropriate medical or factual development. 

2. Review the claim for TDIU, and if it is not granted, refer the claim to the Director of the C&P service for extraschedular consideration. If not granted under either circumstance, issue the Veteran a Supplemental Statement of the Case and return the appeal to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


